) -r- 2'.i
  AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                       agelofl   0
                                      UNITED STATES DISTRICT CO                                           MAR 2 2 2019
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      C~EAK,   U.S. DISTRICT COURT
                       United States of America                               JUDGMENT                . U~lf:~                   ANIA
                                  v.                                          (For Offen~es Con11ni               m e


                          Martin Cortes-Gaspar                                Case Number: 3:19-rnj-21394

                                                                              Emerson Wheat
                                                                              Defendant's Attorney


   REGISTRATION NO. 84204298
  THE DEFENDANT:
   ~ pleaded guilty to count( s) 1 of Complaint
                                            ~~~~~~-----------------------
     0 was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                  Nature of Offense                                                     Count Number(s)
   8:1325                           ILLEGAL ENTRY (Misdemeanor)                                           1

     D The defendaot has been found not guilty on count( s)
                                                                           -------------------
     0 Count(s)                                                                dismissed on the motion of the United States.
                      -----------------~



                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                 ~TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

      ~  Assessment: $10 WAIVED ~ Fine: WAIVED
      ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation ri~O'\I~  12             C
                                                                                             (-f(S · \-lf'.{ Vf ( C'--
      ~ <(ourt re14JPJJ1e,nps defe1,1~int be d.e~o-¥tdlr,emoved with relative, .() V        O _      charged in ca~e
        \ -1 rY\) of\ :;/·1 ::> -+ '· rl'>j ,,\ _.) -1 I                                                       ov
                                                                              'F<{tn c Is l.U C::.· c \Cc - (J(A c;. f-:c''
        IT IS ORDERED that the defendaot shall notify the United States Attorney for this district within 30 days
   of any chaoge of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the. defendant shall notify the court and
   United States Attorney of any material chaoge in the defendant's economic circumstances.

                                                                            Friday, March 22, 2019
                                                                            Date of Imposition of Sentence


   Received         ~
                  ·DUSM
                                                                             ./l!ei>r
                                                                            HONORABLE F. A. GOSSETT III
                                                                            UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                 3:19-mj-21394
